In an action to recover a balance due upon a promissory note payable on demand, order in so far as it denies the motion of defendant Peddrick for summary judgment dismissing the complaint affirmed, with ten dollars costs and disbursements. No opinion. Young, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., dissents and votes for reversal, with the following memorandum: There is no issue of fact. Plaintiff’s affiant does not speak with knowledge. (Curry v. Mackenzie, 239 N. Y. 267.) Deposit of collateral is not a payment. It may be an acknowledgment of a debt from which a promise to pay might be implied; but that must be in writing. (Civ. Prac. Act, § 59.)